Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered February 23, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, petit larceny, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence established that appellant was a participant in the crime and not a bystander. Concur—Mazzarelli, J.P, Friedman, Buckley, Catterson and Malone, JJ.